 

 

 

 

 

STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE

 

 

by and among

 

ARTCRAFT V INC.

 

a Delaware Corporation

 

and

 

TOP INTEREST INTERNATIONAL LIMITED

 

a BVI Corporation

 

 

 

 

 

 

 

 

 

 

effective as of November 7, 2005

 

 

 



 


--------------------------------------------------------------------------------



 

 

STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE

 

THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into this 7th
day of November, 2005, by and among Artcraft V Inc., a Delaware corporation with
its principal place of business located at Baimang Checking Station 1st
Building, South Mountain Xili Town, Shenzhen, China (“Artcraft”) and Top
Interest International Limited, a BVI Corporation with its principal place of
business at _Wondial Building, 6 South Keji Road, High-Tech Industrial Park,
Shennan Road, Shenzhen, P.R.China__ (“Top Interest”).

 

Premises

 

A.        This Agreement provides for the acquisition of Top Interest whereby
Top Interest shall become a wholly owned subsidiary of Artcraft and in
connection therewith, the issuance of a total of 10,000,000 shares of Arctraft
to Top Interest.

 

B.        The boards of directors of Top Interest and Artcraft have determined,
subject to the terms and conditions set forth in this Agreement, that the
transaction contemplated hereby is desirable and in the best interests of their
stockholders, respectively. This Agreement is being entered into for the purpose
of setting forth the terms and conditions of the proposed acquisition.

 

Agreement

 

NOW, THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived here from, it is hereby agreed as follows:

 

ARTICLE I

REPRESENTATIONS, COVENANTS AND WARRANTIES OF

ARTCRAFT V CORP.

 

As an inducement to and to obtain the reliance of Top Interest, Artcraft
represents and warrants as follows:

 

Section 1.1    Organization. Artcraft is a corporation duly organized, validly
existing, and in good standing under the laws of Delaware and has the corporate
power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign corporation in the jurisdiction in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. Included in the Schedules attached hereto (hereinafter defined)
are complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof. The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement in accordance with the terms hereof will not violate any
provision of Holding’s articles of incorporation or bylaws. Artcraft has full
power, authority and legal right and has taken all action required by law, its
articles of incorporation, its bylaws or otherwise to authorize the execution
and delivery of this Agreement.

 

Section 1.2    Capitalization. The authorized capitalization of Artcraft
consists of 100,000,000 Common Shares, $0.001 par value per share, and
10,000,000 shares of Preferred

 


--------------------------------------------------------------------------------



 

Stock, $0.001 par value. As of the date hereof, Artcraft has 250,000 common
shares issued and outstanding.

 

All issued and outstanding shares are legally issued, fully paid and
nonassessable and are not issued in violation of the preemptive or other rights
of any person. Artcraft has no securities, warrants or options authorized or
issued.

 

Section 1.3

Subsidiaries.

Artcraft has no subsidiaries.

 

Section 1.4

Tax Matters: Books and Records.

 

(a) The books and records, financial and others, of Artcraft are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices; and

 

(b) Artcraft has no liabilities with respect to the payment of any country,
federal, state, county, or local taxes (including any deficiencies, interest or
penalties).

 

(c) Artcraft shall remain responsible for all debts incurred by Artcraft prior
to the date of closing.

 

Section 1.5    Litigation and Proceedings. There are no actions, suits,
proceedings or investigations pending or threatened by or against or affecting
Artcraft or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign or before any
arbitrator of any kind that would have a material adverse affect on the
business, operations, financial condition or income of Artcraft. Artcraft is not
in default with respect to any judgment, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.

 

Section 1.6    Material Contract Defaults.             Artcraft is not in
default in any material respect under the terms of any outstanding contract,
agreement, lease or other commitment which is material to the business,
operations, properties, assets or condition of Artcraft, and there is no event
of default in any material respect under any such contract, agreement, lease or
other commitment in respect of which Artcraft has not taken adequate steps to
prevent such a default from occurring.

 

Section 1.7 Information. The information concerning Artcraft as set forth in
this Agreement and in the attached Schedules is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made in light
of the circumstances under which they were made, not misleading.

 

Section 1.8 Title and Related Matters. Artcraft has good and marketable title to
and is the sole and exclusive owner of all of its properties, inventory,
interest in properties and assets, real and personal (collectively, the
“Assets”) free and clear of all liens, pledges, charges or encumbrances.
Artcraft owns free and clear of any liens, claims, encumbrances, royalty
interests or other restrictions or limitations of any nature whatsoever and all
procedures, techniques, marketing plans, business plans, methods of management
or other information utilized in connection with Artcraft’s business. No third
party has any right to, and Artcraft has not received any notice of infringement
of or conflict with asserted rights of other with respect to

 


--------------------------------------------------------------------------------



 

any product, technology, data, trade secrets, know-how, proprietary techniques,
trademarks, service marks, trade names or copyrights which, singly on in the
aggregate, if the subject of an unfavorable decision ruling or finding, would
have a materially adverse affect on the business, operations, financial
conditions or income of Artcraft or any material portion of its properties,
assets or rights.

 

Section 1.9

Contracts

On the closing date:

 

(a) There are no material contracts, agreements franchises, license agreements,
or other commitments to which Artcraft is a party or by which it or any of its
properties are bound:

 

(b) Artcraft is not a party to any contract, agreement, commitment or instrument
or subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award materially and adversely affects, or in the
future may (as far as Artcraft can now foresee) materially and adversely affect,
the business, operations, properties, assets or conditions of Artcraft; and

 

(c) Artcraft is not a party to any material oral or written: (I) contract for
the employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii) agreement, contract or indenture relating to the
borrowing of money; (iv) guaranty of any obligation for the borrowing of money
or otherwise, excluding endorsements made for collection and other guaranties,
of obligations, which, in the aggregate exceeds $1,000; (v) consulting or other
contract with an unexpired term of more than one year or providing for payments
in excess of $10,000 in the aggregate; (vi) collective bargaining agreement;
(vii) contract, agreement or other commitment involving payments by it for more
than $10,000 in the aggregate.

 

Section 1.10 Compliance With Laws and Regulations. To the best of Artcraft’s
knowledge and belief, Artcraft has complied with all applicable statutes and
regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
Artcraft or would not result in Artcraft incurring material liability.

 

Section 1.11 Insurance. All of the insurable properties of Artcraft are insured
for Artcraft’s benefit under valid and enforceable policy or policies containing
substantially equivalent coverage and will be outstanding and in full force at
the Closing Date.

 

Section 1.12 Approval of Agreement. The directors of Artcraft have authorized
the execution and delivery of the Agreement by and have approved the
transactions contemplated hereby.

 

Section 1.13 Material Transactions or Affiliations. There are no material
contracts or agreements of arrangement between Artcraft and any person, who was
at the time of such contract, agreement or arrangement an officer, director or
person owning of record, or known to beneficially own ten percent (10%) or more
of the issued and outstanding Common Shares of Artcraft and which is to be
performed in whole or in part after the date hereof. Artcraft has no commitment,
whether written or oral, to lend any funds to, borrow any money from or

 


--------------------------------------------------------------------------------



 

enter into material transactions with any such affiliated person.

 

Section 1.14  No Conflict With Other Instruments. The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which Artcraft is a
party or to which any of its properties or operations are subject.

 

Section 1.15  Governmental Authorizations.     Artcraft has all licenses,
franchises, permits or other governmental authorizations legally required to
enable it to conduct its business in all material respects as conducted on the
date hereof. Except for compliance with federal and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent
or order of, or registration, declaration or filing with, any court or other
governmental body is required in connection with the execution and delivery by
Artcraft of this Agreement and the consummation of the transactions contemplated
hereby.

 

ARTICLE II

REPRESENTATIONS, COVENANTS AND WARRANTIES

OF TOP INTEREST INTERNATIONAL LIMITED

 

As an inducement to, and to obtain the reliance of Artcraft, Top Interest
represents and warrants as follows:

 

Section 2.1    Organization.             Top Interest is a corporation duly
organized, validly existing and in good standing under the laws of British
Virgin Island and has the corporate power and is duly authorized, qualified,
franchised and licensed under all applicable laws, regulations, ordinances and
orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects as it is now being conducted,
including qualification to do business as a foreign entity in the country or
states in which the character and location of the assets owned by it or the
nature of the business transacted by it requires qualification. Included in the
Attached Schedules (as hereinafter defined) are complete and correct copies of
the articles of incorporation, bylaws and amendments thereto as in effect on the
date hereof. The execution and delivery of this Agreement does not and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of Top Interest’s
certificate of incorporation or bylaws. Top Interest has full power, authority
and legal right and has taken all action required by law, its articles of
incorporation, bylaws or otherwise to authorize the execution and delivery of
this Agreement.

 

Section 2.2    Capitalization. The authorized capitalization of Top Interest
consists of _50,000______ shares of common stock, no par value and no preferred
shares. As of the date hereof, there are _50,000__ shares of common stock issued
and outstanding.

 

All issued and outstanding common shares have been legally issued, fully paid,
are nonassessable and not issued in violation of the preemptive rights of any
other person. Top Interest has no other securities, warrants or options
authorized or issued.

 

Section 2.3    Subsidiaries.             Except for 70% of Shenzhen Xin Kai Yuan
Information Consulting Co., Ltd, Top Interest has no subsidiaries.

 

 


--------------------------------------------------------------------------------



 

 

Section 2.4

Tax Matters; Books & Records

 

(a)        The books and records, financial and others, of Top Interest are in
all material respects complete and correct and have been maintained in
accordance with good business accounting practices; and

 

(b)        Top Interest has no liabilities with respect to the payment of any
country, federal, state, county, local or other taxes (including any
deficiencies, interest or penalties).

 

(c)

Top Interest shall remain responsible for all debts incurred prior to the
closing.

 

Section 2.5    Information. The information concerning Top Interest as set forth
in this Agreement and in the attached Schedules is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.

 

Section 2.6    Title and Related Matters.  Top Interest has good and marketable
title to and is the sole and exclusive owner of all of its properties,
inventory, interests in properties and assets, real and personal (collectively,
the “Assets”) free and clear of all liens, pledges, charges or encumbrances.
Except as set forth in the Schedules attached hereto, Top Interest owns free and
clear of any liens, claims, encumbrances, royalty interests or other
restrictions or limitations of any nature whatsoever and all procedures,
techniques, marketing plans, business plans, methods of management or other
information utilized in connection with Top Interest’s business. Except as set
forth in the attached Schedules, no third party has any right to, and Top
Interest has not received any notice of infringement of or conflict with
asserted rights of others with respect to any product, technology, data, trade
secrets, know-how, proprietary techniques, trademarks, service marks, trade
names or copyrights which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a materially adverse affect
on the business, operations, financial conditions or income of Top Interest or
any material portion of its properties, assets or rights.

 

Section 2.7    Litigation and Proceedings.         There are no actions, suits
or proceedings pending or threatened by or against or affecting Top Interest, at
law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign or before any arbitrator of any kind that
would have a material adverse effect on the business, operations, financial
condition, income or business prospects of Top Interest. Top Interest does not
have any knowledge of any default on its part with respect to any judgment,
order, writ, injunction, decree, award, rule or regulation of any court,
arbitrator or governmental agency or instrumentality.

 

Section 2.8

Contracts.

On the Closing Date:

 

(a)        There are no material contracts, agreements, franchises, license
agreements, or other commitments to which Top Interest is a party or by which it
or any of its properties are bound;

 

(b)        Top Interest is not a party to any contract, agreement, commitment or
instrument or subject to any charter or other corporate restriction or any
judgment, order, writ, injunction, decree or award which materially and
adversely affects, or in the future may (as far as Top Interest can now

 


--------------------------------------------------------------------------------



 

foresee) materially and adversely affect, the business, operations, properties,
assets or conditions of Top Interest; and

 

(c) Top Interest is not a party to any material oral or written: (i) contract
for the employment of any officer or employee; (ii) profit sharing, bonus,
deferred compensation, stock option, severance pay, pension, benefit or
retirement plan, agreement or arrangement covered by Title IV of the Employee
Retirement Income Security Act, as amended; (iii) agreement, contract or
indenture relating to the borrowing of money; (iv) guaranty of any obligation
for the borrowing of money or otherwise, excluding endorsements made for
collection and other guaranties of obligations, which, in the aggregate exceeds
$1,000; (v) consulting or other contract with an unexpired term of more than one
year or providing for payments in excess of $10,000 in the aggregate; (vi)
collective bargaining agreement; (vii) contract, agreement, or other commitment
involving payments by it for more than $10,000 in the aggregate.

 

Section 2.9    No Conflict With Other Instruments.     The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which Top Interest
is a party or to which any of its properties or operations are subject.

 

Section 2.10  Material Contract Defaults.           To the best of Top
Interest’s knowledge and belief, it is not in default in any material respect
under the terms of any outstanding contract, agreement, lease or other
commitment which is material to the business, operations, properties, assets or
condition of Top Interest, and there is no event of default in any material
respect under any such contract, agreement, lease or other commitment in respect
of which Top Interest has not taken adequate steps to prevent such a default
from occurring.

 

Section 2.11  Governmental Authorizations. To the best of Top Interest’s
knowledge, Top Interest has all licenses, franchises, permits and other
governmental authorizations that are legally required to enable it to conduct
its business operations in all material respects as conducted on the date
hereof. Except for compliance with federal and state securities or corporation
laws, no authorization, approval, consent or order of, or registration,
declaration or filing with, any court or other governmental body is required in
connection with the execution and delivery by Top Interest of the transactions
contemplated hereby.

 

Section 2.12  Compliance With Laws and Regulations.         To the best of Top
Interest’s knowledge and belief, Top Interest has complied with all applicable
statutes and regulations of any federal, state or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
Top Interest or would not result in Top Interest’s incurring any material
liability.

 

Section 2.13  Insurance. All of the insurable properties of Top Interest are
insured for Top Interest’s benefit under valid and enforceable policy or
policies containing substantially equivalent coverage and will be outstanding
and in full force at the Closing Date.

 

Section 2.14  Approval of Agreement.    The directors of Top Interest have
authorized the execution and delivery of the Agreement and have approved the
transactions

 


--------------------------------------------------------------------------------



 

contemplated hereby.

 

Section 2.15  Material Transactions or Affiliations.    As of the Closing Date,
there will exist no material contract, agreement or arrangement between Top
Interest and any person who was at the time of such contract, agreement or
arrangement an officer, director or person owning of record, or known by Top
Interest to own beneficially, ten percent (10%) or more of the issued and
outstanding Common Shares of Top Interest and which is to be performed in whole
or in part after the date hereof except with regard to an agreement with the Top
Interest shareholders providing for the distribution of cash to provide for
payment of federal and state taxes on Subchapter S income. Top Interest has no
commitment, whether written or oral, to lend any funds to, borrow any money from
or enter into any other material transactions with, any such affiliated person.

 

ARTICLE III

EXCHANGE PROCEDURE AND OTHER CONSIDERATION

 

Section 3.1    Share Exchange/Delivery of TOP INTEREST Securities.            On
the Closing Date, the holders of all of the Top Interest Common Shares shall
deliver to Artcraft (i) certificates or other documents evidencing all of the
issued and outstanding Top Interest Common Shares, duly endorsed in blank or
with executed power attached thereto in transferrable form. On the Closing Date,
all previously issued and outstanding Common Shares of Top Interest shall be
transferred to Artcraft, so that Top Interest shall become a wholly owned
subsidiary of Artcraft.

 

Section 3.2 Issuance of Artcraft Common Shares. In exchange for all of the Top
Interest Common Shares tendered pursuant to Section 3.1, Artcraft shall issue to
Top Interest 10,000,000 shares of Artcraft common stock. Such shares are
restricted in accordance with Rule 144 of the 1933 Securities Act.

 

Section 3.3    Events Prior to Closing. Upon execution hereof or as soon
thereafter as practical, management of Artcraft and Top Interest shall execute,
acknowledge and deliver (or shall cause to be executed, acknowledged and
delivered) any and all certificates, opinions, financial statements, schedules,
agreements, resolutions rulings or other instruments required by this Agreement
to be so delivered, together with such other items as may be reasonably
requested by the parties hereto and their respective legal counsel in order to
effectuate or evidence the transactions contemplated hereby, subject only to the
conditions to Closing referenced herein below. In addition, prior to Closing,
Top Interest shall provide Artcraft with updated audited financial statements to
be filed with Artcraft’s Form 8-K filing with the SEC within three (3) days of
Closing.

 

Section 3.4    Closing.         The closing (“Closing”) of the transactions
contemplated by this Agreement shall be November 7, 2005.

 

Section 3.5

Termination.

 

(a) This Agreement may be terminated by the board of directors or majority
interest of Shareholders of either Artcraft or Top Interest, respectively, at
any time prior to the Closing Date if:



 


--------------------------------------------------------------------------------



 

 

(i) there shall be any action or proceeding before any court or any governmental
body which shall seek to restrain, prohibit or invalidate the transactions
contemplated by this Agreement and which, in the judgment of such board of
directors, made in good faith and based on the advice of its legal counsel,
makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or

 

(ii) any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions.

 

In the event of termination pursuant to this paragraph (a) of this Section 3.5,
no obligation, right, or liability shall arise hereunder and each party shall
bear all of the expenses incurred by it in connection with the negotiation,
drafting and execution of this Agreement and the transactions herein
contemplated.

 

(b) This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of Artcraft if Top Interest shall fail to
comply in any material respect with any of its covenants or agreements contained
in this Agreement or if any of the representations or warranties of Top Interest
contained herein shall be inaccurate in any material respect, which
noncompliance or inaccuracy is not cured after 20 days written notice thereof is
given to Top Interest. If this Agreement is terminated pursuant to this
paragraph (b) of this Section 3.5, this Agreement shall be of no further force
or effect and no obligation, right or liability shall arise hereunder.

 

(c) This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of Top Interest if Artcraft shall fail to
comply in any material respect with any of its covenants or agreements contained
in this Agreement or if any of the representations or warranties of Artcraft
contained herein shall be inaccurate in any material respect, which
noncompliance or inaccuracy is not cured after 20 days written notice thereof is
given to Artcraft. If this Agreement is terminated pursuant to this paragraph
(d) of this Section 3.5, this Agreement shall be of no further force or effect
and no obligation, right or liability shall arise hereunder.

 

In the event of termination pursuant to paragraph (b) and (c) of this Section
3.5, the breaching party shall bear all of the expenses incurred by the other
party in connection with the negotiation, drafting and execution of this
Agreement and the transactions herein contemplated.

 

Section 3.6    Directors of Artcraft After Acquisition. After the Closing Date,
Li Te Xiao

shall remain the sole member of the Board of Directors of Artcraft. Each
director shall hold office until his successor shall have been duly elected and
shall have qualified or until his earlier death, resignation or removal.

 

Section 3.7    Officers of Artcraft. Upon the closing, the following person
shall remain the sole officer of Artcraft:



 


--------------------------------------------------------------------------------



 

 

 

NAME

OFFICE

 

Li Te Xiao

Chief Executive Officer, Chief Financial Officer, President and Secretary

 

ARTICLE IV

SPECIAL COVENANTS

 

Section 4.1    Access to Properties and Records. Prior to closing, Artcraft and
Top Interest will each afford to the officers and authorized representatives of
the other full access to the properties, books and records of each other, in
order that each may have full opportunity to make such reasonable investigation
as it shall desire to make of the affairs of the other and each will furnish the
other with such additional financial and operating data and other information as
to the business and properties of each other, as the other shall from time to
time reasonably request.

 

Section 4.2    Availability of Rule 144. Artcraft and Top Interest shareholders
holding “restricted securities, “ as that term is defined in Rule 144
promulgated pursuant to the Securities Act will remain as “restricted
securities”. Artcraft is under no obligation to register such shares under the
Securities Act, or otherwise. The stockholders of Artcraft and Top Interest
holding restricted securities of Artcraft and Top Interest as of the date of
this Agreement and their respective heirs, administrators, personal
representatives, successors and assigns, are intended third party beneficiaries
of the provisions set forth herein. The covenants set forth in this Section 4.2
shall survive the Closing and the consummation of the transactions herein
contemplated.

 

Section 4.3    Special Covenants and Representations Regarding the Artcraft
Common Shares to be Issued in the Exchange. The consummation of this Agreement,
including the issuance of the Artcraft Common Shares to the Shareholders of Top
Interest as contemplated hereby, constitutes the offer and sale of securities
under the Securities Act, and applicable state statutes. Such transaction shall
be consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes which depend, inter alia, upon the
circumstances under which the Top Interest Shareholders acquire such securities.

 

Section 4.4    Third Party Consents. Artcraft and Top Interest agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.

 

Section 4.5

Actions Prior and Subsequent to Closing.

 

(a)       From and after the date of this Agreement until the Closing Date,
except as permitted or contemplated by this Agreement, Artcraft and Top Interest
will each use its best efforts to:

 

(i)         maintain and keep its properties in states of good repair and
condition as at present, except for depreciation due to ordinary wear and tear
and damage due to casualty;

(ii)

maintain in full force and effect insurance comparable in amount and in

 


--------------------------------------------------------------------------------



 

scope of coverage to that now maintained by it;

(iii) perform in all material respects all of its obligations under material
contracts, leases and instruments relating to or affecting its assets,
properties and business;

 

(b)       From and after the date of this Agreement until the Closing Date,
Artcraft will not, without the prior consent of Top Interest:

 

(i) except as otherwise specifically set forth herein, make any change in its
articles of incorporation or bylaws;

(ii) declare or pay any dividend on its outstanding Common Shares, except as may
otherwise be required by law, or effect any stock split or otherwise change its
capitalization, except as provided herein;

(iii) enter into or amend any employment, severance or agreements or
arrangements with any directors or officers;

(iv) grant, confer or award any options, warrants, conversion rights or other
rights not existing on the date hereof to acquire any Common Shares; or

(v) purchase or redeem any Common Shares.

 

Section 4.6

Indemnification.

 

(a) Artcraft hereby agrees to indemnify Top Interest, each of the officers,
agents and directors and current shareholders of Top Interest as of the Closing
Date against any loss, liability, claim, damage or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened or any
claim whatsoever), to which it or they may become subject to or rising out of or
based on any inaccuracy appearing in or misrepresentation made in this
Agreement. The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement; and

 

(b) Top Interest hereby agrees to indemnify Artcraft, each of the officers,
agents, directors and current shareholders of Artcraft as of the Closing Date
against any loss, liability, claim, damage or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened or any
claim whatsoever), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or misrepresentation made in this
Agreement. The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement.

 

ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF ARTCRAFT

 

The obligations of Artcraft under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

 

Section 5.1 Accuracy of Representations. The representations and warranties made
by Artcraft in this Agreement were true when made and shall be true at the
Closing Date with

 


--------------------------------------------------------------------------------



 

the same force and effect as if such representations and warranties were made at
the Closing Date (except for changes therein permitted by this Agreement), and
Artcraft shall have performed or compiled with all covenants and conditions
required by this Agreement to be performed or complied with by Artcraft prior to
or at the Closing Top Interest shall be furnished with a certificate, signed by
a duly authorized officer of Artcraft and dated the Closing Date, to the
foregoing effect.

 

Section 5.2    Director Approval.   The Board of Directors of Artcraft shall
have approved this Agreement and the transactions contemplated herein.

 

Section 5.3    Officer’s Certificate.            Top Interest shall have been
furnished with a certificate dated the Closing Date and signed by a duly
authorized officer of Artcraft to the effect that: (a) the representations and
warranties of Artcraft set forth in the Agreement and in all Exhibits, Schedules
and other documents furnished in connection herewith are in all material
respects true and correct as if made on the Effective Date; (b) Artcraft has
performed all covenants, satisfied all conditions, and complied with all other
terms and provisions of this Agreement to be performed, satisfied or complied
with by it as of the Effective Date; (c) since such date and other than as
previously disclosed to Top Interest, Artcraft has not entered into any material
transaction other than transactions which are usual and in the ordinary course
if its business; and (d) no litigation, proceeding, investigation or inquiry is
pending or, to the best knowledge of Artcraft, threatened, which might result in
an action to enjoin or prevent the consummation of the transactions contemplated
by this Agreement or, to the extent not disclosed in the Artcraft Schedules, by
or against Artcraft which might result in any material adverse change in any of
the assets, properties, business or operations of Artcraft.

 

Section 5.4    No Material Adverse Change.       Prior to the Closing Date,
there shall not have occurred any material adverse change in the financial
condition, business or operations of nor shall any event have occurred which,
with the lapse of time or the giving of notice, may cause or create any material
adverse change in the financial condition, business or operations of Artcraft.

 

Section 5.5    Other Items.              Top Interest shall have received such
further documents, certificates or instruments relating to the transactions
contemplated hereby as Top Interest may reasonably request.

 

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF TOP INTEREST

 

The obligations of Top Interest under this Agreement are subject to the
satisfaction, at or before the Closing date (unless otherwise indicated herein),
of the following conditions:

 

Section 6.1    Accuracy of Representations. The representations and warranties
made by Top Interest in this Agreement were true when made and shall be true as
of the Closing Date (except for changes therein permitted by this Agreement)
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and Top Interest shall have performed and
complied with all covenants and conditions required by this Agreement to be
performed or complied with by Top Interest prior to or at the Closing. Artcraft
shall have been furnished with a certificate, signed by a duly authorized
executive officer of Top Interest and dated the Closing Date, to the foregoing
effect.



 


--------------------------------------------------------------------------------



 

 

Section 6.2 Director Approval. The Board of Directors of Top Interest shall have
approved this Agreement and the transactions contemplated herein.

 

Section 6.3    Officer’s Certificate.            Artcraft shall be furnished
with a certificate dated the Closing date and signed by a duly authorized
officer of Top Interest to the effect that: (a) the representations and
warranties of Top Interest set forth in the Agreement and in all Exhibits,
Schedules and other documents furnished in connection herewith are in all
material respects true and correct as if made on the Effective Date; and (b) Top
Interest had performed all covenants, satisfied all conditions, and complied
with all other terms and provisions of the Agreement to be performed, satisfied
or complied with by it as of the Effective Date.

 

Section 6.4    No Material Adverse Change. Prior to the Closing Date, there
shall not have occurred any material adverse change in the financial condition,
business or operations of nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business or operations of Top Interest.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1   Brokers and Finders. Each party hereto hereby represents and
warrants that it is under no obligation, express or implied, to pay certain
finders in connection with the bringing of the parties together in the
negotiation, execution, or consummation of this Agreement. The parties each
agree to indemnify the other against any claim by any third person for any
commission, brokerage or finder’s fee or other payment with respect to this
Agreement or the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.

 

Section 7.2    Law, Forum and Jurisdiction.       This Agreement shall be
construed and interpreted in accordance with the laws of the State of Delaware,
United States of America.

 

Section 7.3    Notices. Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered to it or
sent by registered mail or certified mail, postage prepaid, or by prepaid
telegram addressed as follows:

 

 

If to Artcraft :

Baimang Checking Station 1st Building

 

 

South Mountain Xili Town, Shenzhen, China

 

 

If to Top Interest:

14F, People Tower

,

 

 

No. 6002 Shennan Road,

 

Fu Tian Qu, Shenzhen,

 

 

P.R. China

 

 

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered, mailed or telegraphed.

 


--------------------------------------------------------------------------------



 

 

Section 7.4    Attorneys’ Fees.     In the event that any party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the breaching party or parties shall reimburse the
non-breaching party or parties for all costs, including reasonable attorneys’
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.

 

Section 7.5    Confidentiality.         Each party hereto agrees with the other
party that, unless and until the transactions contemplated by this Agreement
have been consummated, they and their representatives will hold in strict
confidence all data and information obtained with respect to another party or
any subsidiary thereof from any representative, officer, director or employee,
or from any books or records or from personal inspection, of such other party,
and shall not use such data or information or disclose the same to others,
except: (i) to the extent such data is a matter of public knowledge or is
required by law to be published; and (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.

 

Section 7.6    Schedules; Knowledge.     Each party is presumed to have full
knowledge of all information set forth in the other party’s schedules delivered
pursuant to this Agreement.

 

Section 7.7    Third Party Beneficiaries.  This contract is solely between
Artcraft and Top Interest and except as specifically provided, no director,
officer, stockholder, employee, agent, independent contractor or any other
person or entity shall be deemed to be a third party beneficiary of this
Agreement.

 

Section 7.8    Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter hereof. This Agreement alone
fully and completely expresses the agreement of the parties relating to the
subject matter hereof. There are no other courses of dealing, understanding,
agreements, representations or warranties, written or oral, except as set forth
herein. This Agreement may not be amended or modified, except by a written
agreement signed by all parties hereto.

 

Section 7.9    Survival; Termination. The representations, warranties and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for 18 months.

 

Section 7.10  Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

 

Section 7.11   Amendment or Waiver.     Every right and remedy provided herein
shall be cumulative with every other right and remedy, whether conferred herein,
at law, or in equity, and may be enforced concurrently herewith, and no waiver
by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing. At any time prior to the Closing Date, this
Agreement may be amended by a by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by the party or
parties for whose benefit the provision is intended.

 

 


--------------------------------------------------------------------------------



 

 

Section 7.12  Expenses.     Each party herein shall bear all of their respective
cost s and expenses incurred in connection with the negotiation of this
Agreement and in the consummation of the transactions provided for herein and
the preparation thereof.

 

Section 7.13  Headings; Context.  The headings of the sections and paragraphs
contained in this Agreement are for convenience of reference only and do not
form a part hereof and in no way modify, interpret or construe the meaning of
this Agreement.

 

Section 7.14  Benefit.          This Agreement shall be binding upon and shall
inure only to the benefit of the parties hereto, and their permitted assigns
hereunder. This Agreement shall not be assigned by any party without the prior
written consent of the other party.

 

Section 7.15  Public Announcements.    Except as may be required by law, neither
party shall make any public announcement or filing with respect to the
transactions provided for herein without the prior consent of the other party
hereto.

 

Section 7.16  Severability.  In the event that any particular provision or
provisions of this Agreement or the other agreements contained herein shall for
any reason hereafter be determined to be unenforceable, or in violation of any
law, governmental order or regulation, such unenforceability or violation shall
not affect the remaining provisions of such agreements, which shall continue in
full force and effect and be binding upon the respective parties hereto.

 

Section 7.17  Failure of Conditions; Termination.         In the event of any of
the conditions specified in this Agreement shall not be fulfilled on or before
the Closing Date, either of the parties have the right either to proceed or,
upon prompt written notice to the other, to terminate and rescind this
Agreement. In such event, the party that has failed to fulfill the conditions
specified in this Agreement will liable for the other parties legal fees. The
election to proceed shall not affect the right of such electing party reasonably
to require the other party to continue to use its efforts to fulfill the unmet
conditions.

 

Section 7.18  No Strict Construction.       The language of this Agreement shall
be construed as a whole, according to its fair meaning and intendment, and not
strictly for or against either party hereto, regardless of who drafted or was
principally responsible for drafting the Agreement or terms or conditions
hereof.

 

Section 7.19  Execution Knowing and Voluntary.         In executing this
Agreement, the parties severally acknowledge and represent that each: (a) has
fully and carefully read and considered this Agreement; (b) has been or has had
the opportunity to be fully apprized by its attorneys of the legal effect and
meaning of this document and all terms and conditions hereof; (c) is executing
this Agreement voluntarily, free from any influence, coercion or duress of any
kind.

 

Section 7.20 Amendment. At any time after the Closing Date, this Agreement may
be amended by both parties, with respect to any of the terms contained herein,
and any term or condition of this Agreement may be waived or the time for
performance hereof may be extended by the party or parties for whose benefit the
provision is intended.

 

Section 7.21 Conflict of Interest. Both Top Interest and Artcraft understand
that Anslow & Jaclin, LLP is representing both parties in this transaction which
represents a conflict of interest. Both Top Interest and Artcraft have the right
to different counsel due to this conflict of interest. Notwithstanding the
above, both Top Interest and Artcraft agree to waive this conflict

 


--------------------------------------------------------------------------------



 

and have Anslow & Jaclin, LLP represent both parties in the above-referenced
transaction. Both Top Interest and Artcraft agree to hold this law firm harmless
from any and all liabilities that may occur or arise due to this conflict.

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, and entered
into as of the date first above written.

 

 

ATTEST:

ARTCRAFT V CORP.

 

______________________________

By:_______________________

 

 

President

 

ATTEST:

TOP INTEREST INTERNATIONAL LIMITED

 

______________________________

By:_______________________

 

 

President

 

 

 

 

 